DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. 

Specification
From the previous action: 
The disclosure is objected to because of the following informalities: The status of the related application (now patented) in [0001] is incorrect.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitation: “wherein said sample contains OR is suspected of…” means that only one of the alternatives is necessary for the claim. The examiner interprets the claim as being: “wherein said sample is suspected of…” 
The recitation: “… suspected of containing…” is not any different from an optional claim language. The “suspected of” clause renders much of the claim optional. The clause does not make it clear that the amplifying step is part of the claimed subject matter. The first wherein clause appears to be a mere statement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Feiglin (US 20110290647) in view of: Donovan (US 20100177950); or Kloepfer (US 20060222567). 
Regarding claims 21-29, Feiglin discloses (entire disclosure) a biological sample processing system comprising a container for large volume processing, a flat polymer film having a lower surface and a hydrophobic upper surface; and a control unit is characterized in that the container and the film are reversibly attached to the liquid droplet manipulation instrument. 
[0043] Polymerase chain reaction (PCR) is typically used for the amplification of nucleic acid and is also well known in the art. Shortly, PCR comprises a cyclic repetition of three basic, temperature specific steps: a nucleic acid denaturation step separating the double strands of DNA at preferably 98.degree. C., annealing steps allowing preselected primer (oligonucleotides) to bind to respective sequences on the single strand, wherein this temperature step depends on the primer sequence, and an extension step involving a polymerase which extends bound primer to a nucleic acid 
[0044] Sequencing of specifically amplified DNA is a well-known tool to further characterize the selected DNA. Major sequencing principles are known in the art, sequencing by amplification and sequencing by hybridization. Sequencing by amplification involves a PCR-related process using however labeled stop-primer which terminate the extension process randomly. The resulting end-labeled fragments are then used for determining the sequence of the template. Sequencing by hybridization (SBH) involves the linkage of labeled primer to a matrix. Primer are selected so that the overlap partially in their sequence. After hybridization of a target DNA to said primer, sequence can be determined by the analysis of primer sequenced to which the target is bound. When applying sequencing by hybridization step with the biological sample processing system 1, the labeled primers are preferably linked to the hydrophobic upper surface 16 of the flat polymer film 14 prior to the start of sample processing. Most 
[0045] In the case, two ore more, preferably all methods presented above should be performed using the biological sample processing system 1 according to the resent invention, it is required that the container 2 comprises more than two wells 6,6'. Preferably, the container 2 comprises at least one well 6 for positioning a biological sample 9 and further wells 6' for storing the required reaction reagents 10, with one dedicated well 6' for each reaction reagent 10 of one method. Preferably, the well 6 for positioning the biological sample 9 is accomplished to store additionally reaction reagents 10 and buffers required for cell lysis. Cell lysis can thus be performed directly in the well 6 which holds the biological sample 9.
[0046] Should all methods mentioned above be performed, the container 2 then comprises at least four wells 6,6': one well 6 for positioning the biological sample 9 and storing reaction reactions 10 for cell lysis, one well 6' for storing reaction reagents 10 for DNA purification, one well 6' for storing reaction reagents for PCR, and one well 6' for storing reaction reagents 10 for sequencing. Most preferably, the container 2 comprises at least ten wells 6,6' for processing of a biological sample 9: [0047] at least one well 6 is accomplished for positioning the biological sample 9, for storing reaction reagents 10 and buffer and for performing cell lysis, [0048] at least three wells 6' are accomplished for pre -PCR purification (one each for magnetic beads, wash buffer, and elute buffer), [0049] at least two wells 6' are accomplished for amplification (one for storing the enzyme and buffer, one for storing the primer, with one primer well per locus to be amplified), [0050] at least two wells 6' are accomplished for post -PCR clean-up (one for 
[0064] Positioning elements 25 accomplished as at least one groove of the container 2 and at least one elevation extending from the instrument 20 are presented in FIG. 1 (with the groove at the base side 4 of the container 2), FIG. 2A (with two triangular-shaped grooves in the lateral area of the container) and in FIG. 2B (with two semi-circular shaped grooves in the lateral area of the container 2). When using a Peltier element for heating the well 6 for positioning the biological sample 9, such Peltier element can be accomplished as an elevation extending from the instrument 20, its position may be chosen so that for example, is specifically provides the well 6 (whether this is central or not) with a defined temperature. However, other means for positioning the container 2 on the liquid droplet manipulation instrument 20 in a defined configuration may as well be used which are well known to a skilled person, and should not be described in more detail here.
[0069] When the container 2 itself is subjected to a heating step, for example to promote cell lysis within the at least one well 6 for positioning the biological sample and/or a reaction reagent, it is preferred that part of the container 2 is made from a thermally isolating material or that thermally insulating gaps are provided around the zone of higher temperature. 


[0098] For processing a liquid droplet 19, which preferably comprises a biological sample 9, with a heat dependent processing step such as a PCR, the liquid droplet manipulation instrument 20 of the biological sample processing system 1 preferably comprises at least one heating element 42. This heating element 42 is preferably arranged on that side of the substrate 22 of the instrument 20, which is opposite to the side of the substrate 22 being abutted with the flat polymer film 14. The at least one heating element 42 is accomplished to provide at least one temperature zone with a predefined temperature on the upper hydrophobic surface 16 of the flat polymer film 14. If the liquid droplet manipulation device 20 comprises one heating element 42, PCR may be performed by keeping the liquid droplet 19 comprising a biological sample 9 within the single temperature zone, while changing the temperature within that single zone accordingly. If two heating elements 42 are used, a PCR may be done by moving the liquid droplet 19 comprising a biological sample 9 between the two zones, wherein the temperature of each zone is adopted according to the temperature required for the 
Feiglin does not disclose using an application executed on a mobile electronic device to receive input from a user to process a sample by a portable analytic device separate from said mobile electronic device. 

Use of cell phones to control sample analysis system was well known in the art at the time of the invention. 
Furthermore, for instance: Kloepfer teaches that: [0021] One short coming of current meters is that since the single analyte meters are "stand alone" meters, they require their own processing circuitry and/or software to perform many of their functions. Therefore, an improvement to this current situation would be to provide a meter that is capable of utilizing the processing capability of a device, such as a mobile phone, that most potential users already possess, and that contains the processing capability for performing many of the processing tasks currently performed by the meter, to thereby enable the user to reduce the number of devices that he must carry with him. Additionally, adding the meter components to the mobile device should be less expensive than the cost of manufacturing two separate devices.
As the examiner explained to applicant during the interview. The processing power of the mobile electronic device was more than enough to carry out a simple process such as the claimed process, at the time of the invention. 
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because “a person of ordinary skill has good reason to pursue 
As to applicant’s arguments regarding the “one or more instructions,” the examiner is not sure what applicant is arguing. It is inherent or at least obvious that Feiglin, per se, or modified Feiglin relies on instruction from a user or a program contained in the controller taught by the prior art to perform the process. Both Donovan and Kloepfer also teaches sending instructions from the mobile electronic device. 

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. 
Feiglin may not disclose using an application executed on a mobile electronic device to receive input from a user to process a sample by a portable analytic device separate from said mobile electronic device. 
However, Donovan and Kloepfer, each separately teach controlling of sample analysis system/PCR/thermal cycler via wireless/wired technologies using cellphones. 
Use of cell phones to control sample analysis system was well known in the art at the time of the invention. 
Furthermore, for instance: Kloepfer clearly teaches that: [0021] One short coming of current meters is that since the single analyte meters are "stand alone" meters, they require their own processing circuitry and/or software to perform many of their functions. Therefore, an improvement to this current situation would be to provide a meter that is capable of utilizing the processing capability of a device, such as a mobile phone, that most potential users already possess, and that contains the processing capability for performing many of the processing tasks currently performed by the meter, to thereby enable the user to reduce the number of devices that he must carry with him. Additionally, adding the meter components to the mobile device should be less expensive than the cost of manufacturing two separate devices.
As the examiner explained to applicant during the interview. The processing power of mobile electronic devices was more than enough to carry out a simple computing process, such as the claimed process, at the time of the invention. 
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
As to applicant’s arguments regarding the “one or more instructions,” the examiner is not sure what applicant is arguing. It is inherent or at least obvious that Feiglin, per se, or modified Feiglin relies on instruction from a user or a program contained in the controller taught by the prior art to perform the process. Both Donovan and Kloepfer also teaches sending instructions from the mobile electronic device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/24/2022